Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 18-cv-24670-UU
  GENTI JANKULA,

         Plaintiff,

  vs.

  CARNIVAL CORPORATION
  d/b/a CARNIVAL CRUISE LINE,

        Defendant.
  ___________________________________/

             PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO
           MAGISTRATE JUDGE’S REPORT & RECOMMENDATION (D.E. 40)

         Plaintiff, Genti Jankula, hereby files this Response to Defendant Carnival Corporation’s

  Objection to the Magistrate’s Report and Recommendation (the “R&R”), and states as follows.

           I.    This Court should review the R&R for clear error only, based on Carnival’s
                 failure to lodge specific objections to the R&R

         Carnival’s Objection is so deficient that this Court need not conduct a full de novo review

  of the R&R and should review it only for clear error. Typically, a District Court reviews de novo

  a Magistrate Judge’s R&R pertaining to a dispositive motion to which the losing party has

  “properly objected.” Fed. R. Civ. P. 72(b)(3). However, the Eleventh Circuit has held: “Parties

  filing objections to a magistrate’s report and recommendation must specifically identify those

  findings objected to. Frivolous, conclusive, or general objections need not be considered by the

  district court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (quoting Marsden

  v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)).

         When a party’s objection fails to identify specific portions of an R&R that are purportedly

  objectionable, and merely re-asserts the same arguments previously raised and rejected by the
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 2 of 20
                                                                            CASE NO.: 18-cv-24670-UU


  magistrate judge, a District Court reviews the R&R for clear error only. As another court in this

  Circuit observed:

                      Many of Defendant’s objections to the R&R consist of nothing more
                      than a restatement of their original arguments put forth in the motion
                      to dismiss and in their response to Plaintiff’s motion to amend. In
                      such a scenario as this, some courts have held that it is more
                      appropriate to disregard Defendants’ objections and review the
                      R&R for clear legal error, rather than conducting a de novo review
                      of the Magistrate’s findings.

  Akins v. Atlanta Indep. School System, 2015 WL 13694594, *3 (N.D. Ga. Sept. 29, 2015). Courts

  around the country apply this principle. See, e.g., Pall Corp. v. Entegris Inc., 249 F.R.D. 48, 51

  (E.D.N.Y. 2008) (“However, when a party makes only conclusory or general objections, or simply

  reiterates his original arguments, the Court reviews the Report and Recommendation only for clear

  error.”); Betancourt v. Ace Ins. Co. of Puerto Rico, 313 F. Supp. 2d 32, 34-35 (D.P.R. 2004)

  (reviewing for clear error where the plaintiff raised “the same arguments that were considered by

  the Magistrate Judge in reaching her opinion” and stating “a plaintiff may not simply restate the

  arguments that the Magistrate Judge considered and expect the Court to treat the filing seriously”).

            Because Carnival merely repeats its original arguments already considered and rejected by

  Magistrate Judge McAliley, this Court should review the R&R for clear error and adopt the R&R

  in its entirety.1

             II.      Even under a de novo standard of review, Carnival’s Objection is without
                      merit

            To the extent that Carnival’s Objection covers any new ground and specifically takes issue

  with any portion of the R&R, this Court should reject those arguments. The primary, overarching


        1
          The overwhelming majority of Carnival’s 19-page Objection is a verbatim repetition of
  Carnival’s Cross-Petition to Vacate. (Compare D.E. 40 (Objection to R&R) with D.E. 14 (Cross-
  Petition to Vacate)). To illustrate that point, Plaintiff attaches to this filing a copy of Carnival’s
  Objection, with yellow highlighting to reflect the vast swaths of text that are a word-for-word
  repetition of the Cross-Petition. (See Exhibit A).
                                                        2
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 3 of 20
                                                                         CASE NO.: 18-cv-24670-UU


  defect with Carnival’s Objection is that — just like the Cross-Petition — it ignores the

  exceptionally narrow scope of review that federal courts apply when reviewing petitions to confirm

  or vacate foreign arbitral awards. The R&R appropriately cited that rigorous standard and observed

  it carefully, noting: “[a] federal court’s review of an arbitration award is highly deferential and

  extremely limited”; district courts “will not re-examine the merits or factual determinations of the

  underlying arbitration award”; and “[a] panel’s incorrect legal conclusion is not grounds for

  vacating or modifying the award.” (D.E. 35, at 2-3 (citations omitted)). See also id. at 15 (“The

  Court reviews this record knowing that Plaintiff’s award is ‘subject only to minimal standards of

  domestic judicial review,’ and that this review is ‘among the narrowest know to the law.’”)

  (citations omitted).

           As discussed below, Carnival’s Objection merely re-asserts its original arguments that the

  Magistrate Judge already properly rejected, based largely on this highly deferential standard of

  review, a standard the Supreme Court has observed is necessarily narrow to “maintain arbitration’s

  essential virtue of resolving disputes straightaway.” Hall St. Assoc., L.L.C. v. Mattel, Inc., 552 U.S.

  576, 588 (2008). Keeping that standard in mind, Plaintiff addresses Carnival’s various arguments

  below.

           To the extent this Court undertakes a full de novo review of this matter — including

  revisiting Carnival’s recycled arguments — Plaintiff respectfully refers the Court to the arguments

  asserted in his Combined Reply in Further Support of Petition to Confirm / Response to

  Defendant’s Petition to Vacate the Foreign Arbitral Award. (D.E. 22).

                A. Timeline of relevant events in arbitration

           To provide context, Plaintiff re-prints below a timeline of events helpful to understanding

  the Arbitrator’s rulings. Plaintiff previously provided this same timeline with his Combined Reply



                                                    3
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 4 of 20
                                                                        CASE NO.: 18-cv-24670-UU


  in Further Support of Petition to Confirm / Response to Defendant’s Petition to Vacate the Foreign

  Arbitral Award. (See D.E. 22, at 4-12). Plaintiff has updated the citations within the timeline to

  reflect the docket entries where those original source documents can be found.

         The timeline is particularly helpful to illustrate one of the bases for the Magistrate’s R&R

  — namely, that any procedural error which may have occurred is not grounds for vacatur based

  on Carnival’s inability to show that any such error caused “substantial prejudice” or resulted in a

  “fundamentally unfair” proceeding. The R&R repeatedly noted (and the timeline confirms) that

  the Arbitrator took extensive affirmative steps to limit the effect of his procedural rulings by

  affording additional process to Carnival, such as disregarding Plaintiff’s unsworn statement,

  requiring Plaintiff to produce additional MRI films to Carnival, and allowing Carnival to file two

  sur-replies and several rebuttal expert reports. (See D.E. 35, at 10, 10 n.5, 12, 12 n.8, and 14).

        Date           Filing or                                Comments
                        Event
   July 6, 2016     Claimant’s         Asserts claims for: (1) Jones Act negligence; (2)
                    Statement of        Unseaworthiness; (3) failure to provide maintenance and
                    Claim               cure; (4) failure to treat; and (5) declaratory judgment
                    (D.E. 22-4)         invalidating arbitration clause.

   Aug. 12,         Respondent’s       Carnival denies all liability and asserts 22 affirmative
   2016             Reply to            defenses.
                    Statement of
                    Claim
                    (D.E. 22-5)
   Dec. 12, 2016 Order on              Arbitrator rules in Carnival’s favor on: (1) validity of
                 Various                Seafarer Agreement; (2) applicability of Panamanian law;
                 Preliminary            and (3) enforceability of forum selection clause
                 Issues                 specifying Monaco as the place of the arbitration. (Order
                    (D.E. 22-6)         at 19).
                                       Arbitrator advises that he “intends to rule on the
                                        pleadings and does not require the parties to come to
                                        Monaco, so Claimant should not incur any travel and
                                        accommodation costs.” (Order at 18).



                                                    4
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 5 of 20
                                                                  CASE NO.: 18-cv-24670-UU


       Date         Filing or                             Comments
                     Event
   Feb. 8, 2017   Claimant’s      Asserts claims for: (1) Jones Act negligence; (2)
                  Revised          Unseaworthiness; (3) failure to provide maintenance and
                  Statement of     cure; (4) failure to treat; (5) declaratory judgment
                  Claim            invalidating arbitration clause; and (6) Panamanian law
                  (D.E. 22-7)      claims.
                                  Attaches extensive supporting exhibits, including medical
                                   records, correspondence between parties, Carnival’s
                                   “crew injury report,” photographic evidence, and
                                   Claimant’s unsworn statement.
   Apr. 4, 2017   Respondent’s    Attaches reports from two defense experts, both of whom
                  Statement of     opine Claimant’s condition is not attributable to the
                  Defense          accident on Carnival’s ship.
                  (D.E. 22-8)       o Dr. Allen Singer (psychiatrist)
                                    o Dr. Jonathan Gottlieb (orthopedic surgeon)
                                  Carnival contests causation, arguing: “Claimant has
                                   presented no evidence that the claimed accident caused
                                   his condition(s).” (Statement of Defense at 8).
                                  Carnival also argued, based on Dr. Gottlieb’s report, that
                                   “Claimant is a habitual cigarette smoker and this habit is
                                   directly associated with chronic back pain and impairs
                                   healing capacity.” (Statement of Defense at 10).
                                  Carnival’s supporting exhibits also included:
                                    o Affidavit of Martha Zayas-Martinez, Carnival Senior
                                      Claims Representative, discussing Claimant’s
                                      employment history.
                                           The affidavit gives testimony to contest the
                                            maintenance and cure claim and the amount of
                                            Claimant’s economic damages.
                                           Cites statistical data that the oldest persons
                                            employed by Carnival as a “bar waiter” (i.e.,
                                            Claimant’s job) was 51 years old. (Aff. at ¶ 18).
                                    o 100 pages of medical records.
                                    o 23 pages of correspondence between Carnival and
                                      Claimant and his counsel.
                                    o A 142-page published study discussing the connection
                                      between smoking and lower back pain.
                                    o A study discussing the criteria for diagnosing PTSD.


                                              5
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 6 of 20
                                                                    CASE NO.: 18-cv-24670-UU


       Date          Filing or                              Comments
                      Event
   Apr. 10, 2017   Email from        Arbitrator wrote:
                   Arbitrator to
                                       I have now received both Claimant and Respondent’s
                   Parties
                                       written submissions.
                   (D.E. 22-9)
                                       Before I start reviewing, please let me know if
                                       Claimant intends to reply to Respondent’s latest
                                       written submission…Respondent would also have the
                                       opportunity to reply.
                                       Also, please note that I intend to rule based on
                                       written submissions and not through oral arbitration
                                       hearing. That said, please let me know if the parties
                                       require otherwise.
                                     Claimant’s counsel responded that she would submit a
                                      reply and requested 30 days to do so. Claimant later
                                      received an extension and submitted the reply on July
                                      26, 2017.
   July 26, 2017   Claimant’s        Responds to Statement of Defense and defense experts’
                   Reply to           opinions by attaching Claimant’s own expert reports and
                   Statement of       medical records.
                   Defense
                                       o Dr. Jonathan Hyde (orthopedic surgeon);
                   (D.E. 22-10)
                                       o Dr. Jorge Herrera (neuropsychologist and pain
                                         management doctor);
                                       o Paul Ramos (vocational specialist who opines on lost
                                         wages and cost of future medical care, based on
                                         physician reports and medical records)
   Oct. 24, 2017   Respondent’s      Carnival moves to strike Claimant’s reports submitted
                   Motion to          with the July 26, 2017 filing on ground that Claimant
                   Strike             had added “completely new claims.” (Mot. at 7).
                   Claimant’s
                                     Argues “proper procedure” was for Claimant to
                   Expert
                                      “confer[] with Respondent’s counsel regarding
                   Reports or
                                      Claimant’s additional claims and his plans to travel to
                   Alternatively,
                                      Miami to undergo testing.” (Mot. at 8).
                   to Compel
                   Physical          As further alternative relief, Carnival asks the
                   Examination        Arbitrator to order Claimant to produce the June 2017
                   of Claimant        MRI films reviewed by Claimant’s experts. (Mot. at
                   (D.E. 22-11)       9).




                                                 6
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 7 of 20
                                                                  CASE NO.: 18-cv-24670-UU


       Date         Filing or                             Comments
                     Event
   Nov. 23,       Order on         Arbitrator compares the Revised Statement of Claim
   2017           Respondent’s      with Claimant’s Reply and concludes “Claimant does
                  Motion to         not add or change any claim.” (Order at 3).
                  Strike
                                     o “[T]he 3 expert reports provided by Claimant with
                  (D.E. 22-12)         his latest written submission have been provided
                                       in reply to Respondents’ expert reports drafted by
                                       Messrs. Jon Gottlieb and Allen Singer, rather than
                                       in support of new/amended claims.” (Order at 3).
                                     o “[T]he only ‘addition’ by Claimant is a financial
                                       assessment of his claims, which the arbitrator
                                       shall review in his absolute discretion.” (Order at
                                       3).
                                   Arbitrator declines to order Claimant to fly to Miami,
                                    at his own expense, for evaluation. After noting that
                                    Claimant “has put both his mental and physical health
                                    at issue from his Demand for Arbitration dated July
                                    6th, 2016,” he notes that Carnival never asked to
                                    examine him until its motion to strike: “Ordering,
                                    more than 15 months later, such examination would
                                    delay again the final outcome of this arbitration,
                                    while the objective set forth by the NAM Rules is to
                                    provide a fair and expeditious resolution to all
                                    parties.” (Order at 4).
                                   Nevertheless, the Arbitrator orders Claimant to
                                    produce June 2017 MRI films to Carnival and allows
                                    Carnival to submit rebuttal expert reports within 45
                                    days. (Order at 4-5).
   Feb. 6, 2018   Respondent’s     Carnival submits a brief and two rebuttal expert
                  First Sur-        reports:
                  Reply
                                     o Dr. Gottlieb (orthopedic surgeon) opined the new
                  [responds to
                                       MRI “revealed no interval changes when
                  Claimant’s
                                       compared to the prior MRI.” He disagreed that
                  July 26, 2017
                                       Claimant suffered a sacroiliac joint injury
                  filing]
                                       because, had it occurred on the ship, “the
                  (D.E. 22-13)         symptomatology would have been evident during
                                       the extensive evaluation and treatment period Mr.
                                       Jankula underwent for his other complaints.”
                                       (Gottlieb Report at 1-2)
                                     o Dr. Singer (psychiatrist), opined Claimant “does
                                       not have PTSD, Traumatic Brain Injury or stress
                                       related dementia,” and that he “does not appear to

                                               7
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 8 of 20
                                                                  CASE NO.: 18-cv-24670-UU


       Date         Filing or                             Comments
                     Event
                                        suffer from a level of anxiety and depression.”
                                        (Singer Report at 13). Instead, he opined that “the
                                        cognitive findings disclosed by Dr. Herrera’s
                                        testing are what is commonly found in psychotic
                                        disorders” unrelated to a trauma of the sort alleged
                                        in this case. (Singer Report at 15).
                                    o Dr. Daniel Marin (physiatrist and pain medicine
                                      specialist) responded to the report of Claimant’s
                                      vocational specialist, Mr. Ramos. He did not
                                      respond to the amounts in Mr. Ramos’s report, but
                                      instead stated “Mr. Jankula [should] be examined
                                      and evaluated by a qualified physician who is
                                      qualified to prepare a comprehensive Life Care
                                      Plan.” (Marin Report at 10).
                                  In the cover email submitting this sur-reply, Carnival
                                   requested to depose Claimant, for the first time in
                                   this arbitration – 19 months after it was commenced.
   Mar. 19, 2018 Claimant’s       This responds to Carnival’s submission of February 7.
                 Reply to
                                  Brief (5-page) response to Carnival’s submission.
                 Respondent’s
                                   Claimant did not attach or reference any new expert
                 Sur-Reply
                                   materials. Instead, Claimant attacks defense experts’
                 (D.E. 22-14)      conclusions based on both sides’ expert materials
                                   already on file.
                                  In her cover email submitting the pleading,
                                   Claimant’s counsel urged the Arbitrator to deny
                                   Carnival’s request for a deposition because
                                   “Respondent could have and should have requested
                                   his deposition in late 2016 or early 2017” and that “a
                                   deposition at this late date would create unfair delay
                                   and hardship on the Claimant.”
                                  In her email, Claimant’s counsel also “request[ed] the
                                   Tribunal proceed to make its decision for this
                                   arbitration.”
   Mar. 30, 2018 Email from       Arbitrator wrote:
                 Arbitrator
                                    I agree with each party’s point of view that arbitration
                 denying
                                    proceedings shall, on one hand, be fast and efficient
                 Carnival’s
                                    and, on the other hand, ensure to arrive at the proper
                 request to
                                    result.
                 depose
                 Claimant, but


                                              8
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 9 of 20
                                                                     CASE NO.: 18-cv-24670-UU


       Date          Filing or                               Comments
                      Event
                   allowing           That being said, this arbitration has been requested
                   Carnival a         more than 20 months ago and I do not consider it has
                   second sur-        been so far fast and expeditious.
                   reply              Both parties had the opportunity to provide medical
                   (D.E. 22-15)       records and experts’ reports as well as rebuttal reports
                                      on Claimant’s condition. Experts have already
                                      exchanged their argument, which I shall review and
                                      consider.
                                      I am not sure that Claimant’s deposition would add
                                      anything decisive for the outcome of this arbitration,
                                      given the supporting evidence already submitted to
                                      my attention.…
                                      For these reasons, I do not welcome Respondent’s
                                      request for a deposition.…
                                      Considering Claimant’s latest submissions on March
                                      19th, 2018, I let the opportunity to Respondent to
                                      reply, by April 30th 2018 at the latest. I will then rule
                                      [on] this matter and issue a final award as soon as
                                      possible.
   Apr. 20, 2018   Email            On April 20, 2018, Carnival’s counsel wrote:
   –               exchange
                                     As the next submission is Carnival’s final sur-reply, I
                   between
   April 23,                         seek to respond to only the new issues raised in the
                   parties and
   2018                              Claimant’s most recent filing…Though I understand
                   Arbitrator re:
                                     the Claimant’s stated desire to conclude this
                   Carnival’s
                                     arbitration as presently scheduled, I humbly request a
                   requested
                                     brief extension of thirty days to file Carnival’s final
                   extension of
                                     sur-reply. This extra time will sufficiently enable the
                   time to file
                                     voluminous prior responses to be digested, and for the
                   sur-reply and
                                     final sur-reply to be narrowly tailored.
                   yet another
                   rebuttal expert  On April 23, 2018, Carnival’s counsel wrote again
                   report            regarding the requested extension, adding “we are
                                     also waiting for an additional report from Dr.
                   (D.E. 22-16)
                                     Gottlieb…that will be attached to Carnival’s sur-
                                     reply.”
                                    On April 23, 2018, the Arbitrator wrote: “I try to
                                     balance each of Claimant’s and Respondent’s
                                     interests in this arbitration before ruling but I consider
                                     that the 1-month extension you are seeking is too
                                     long.” The Arbitrator gave Carnival a 7-day
                                     extension, through May 7, to file its second sur-reply.

                                                 9
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 10 of 20
                                                                    CASE NO.: 18-cv-24670-UU


       Date          Filing or                              Comments
                      Event
   May 7, 2018     Respondent’s     Carnival submits yet another rebuttal expert report,
                   Second Sur-       this one from its expert orthopedic surgeon, Dr.
                   Reply             Gottlieb.
                   (responds to     Relying on Dr. Gottlieb’s report, Carnival argues that
                   Claimant’s        the testing performed by Claimant’s expert, Dr. Hyde,
                   Mar. 19, 2017     was inadequate to diagnose sacroiliac joint
                   filing)           dysfunction because “Dr. Hyde did not perform the
                   (D.E. 22-17)      diagnostic testing required to diagnose Claimant with
                                     sacroiliac joint dysfunction, let alone attribute that
                                     diagnosis to a specific triggering event.” (Brief at 3).
                                    Carnival also argues “Claimant may have mental
                                     health concerns, but any such mental illness predates
                                     the alleged incident and is not attributable to
                                     Respondent.” (Brief at 4).
   Sept. 5, 2018   Final Award      Arbitrator concludes that Claimant proved his claims
                   (D.E. 1-2)        for a “tort action subject to Panamanian law” (i.e.,
                                     negligence) (D.E. 1-2, at 7-15), and a “Panamanian
                                     labor action,” (id. at 15-17).
                                    Arbitrator discussed expert reports from both sides in
                                     evaluating causation (D.E. 1-2, at 9-10), then
                                     concluded that “Claimant fell backwards while trying
                                     to get into his assigned bed due to a broken handrail,
                                     and that such fall injured his back and is at the origin
                                     of Claimant’s complaints.” (id. at 10).
                                    Damages
                                      o Past and future lost earnings: Claimant sought lost
                                        earnings through age 67, but the Arbitrator
                                        awarded only through age 51, resulting in a
                                        diminution of more than $442,000. (id. at 11-12).
                                      o Past and future medical expenses: Claimant
                                        sought $859,473.11, but the Arbitrator awarded
                                        only $500,000. (Id. at 13-14).
                                      o “Moral damages”: This encompassed his
                                        emotional/mental injury and pain and suffering.
                                        Claimant sought $2.4 million, but the Arbitrator
                                        awarded only $300,000. (Id. at 14-15).
                                             Basis for emotional damages was “respondent
                                              may not have fully complied with its
                                              obligations” to maintenance and cure and
                                              “such circumstances have been a further

                                                10
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 11 of 20
                                                                   CASE NO.: 18-cv-24670-UU


       Date          Filing or                             Comments
                      Event
                                             source of concern and stress for Claimant.”
                                             (Id. at 15).
                                            Also, “[b]oth parties’ experts opine that
                                             Claimant’s psychological state is likely related
                                             to pain.” (Id. at 15).
                                            “However, the Tribunal considers that
                                             Claimant does not meet the criteria for
                                             PTSD.” (Id. at 15).
                                            There is no mention of any “traumatic brain
                                             injury” or “neuropsychological injury” as a
                                             basis for the award for moral damages. (Id. at
                                             14-15).
                                     o Maintenance and Cure: The arbitrator found that
                                       Carnival had violated its duty to provide
                                       maintenance and cure, and awarded $11,600.
                                       However, he deducted this amount from the
                                       economic damages award to prevent double
                                       recovery. (Id. at 16).
                                     o Disability Benefits: The Arbitrator awarded
                                       $43,500 based on a Panamanian statutory
                                       compensation table, but deducted this amount
                                       from the economic damages award to prevent
                                       double recovery. (Id. at 17).
                                   Final award was $1,357,831.40 (id. at 18), while
                                    Claimant had sought more than $3.7 million.
   Oct. 24, 2018   Post-Award      The Arbitrator issued an 11-page order rejecting,
                   Order            point-by-point, precisely the same arguments that
                   Denying          Carnival now makes to this Court. (D.E. 1-3 at 1-11).
                   Carnival’s
                                   After addressing each point individually, the
                   Motion to
                                    Arbitrator wrote: “Contrary to its assertions,
                   Vacate Final
                                    Respondent had the opportunity to defend itself
                   Award
                                    through a fair trial, and to submit arguments and
                   (D.E. 1-3)       supporting evidence which have been considered
                                    and followed by this Tribunal.” (Id. at 9).
                                   The Arbitrator noted that he made several significant
                                    rulings in Carnival’s favor, including:
                                     o Ordering Claimant to produce the June 2017 MRI
                                       films and giving Carnival 90 days of extensions to
                                       submit rebuttal expert reports. (Id. at 10).

                                               11
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 12 of 20
                                                                        CASE NO.: 18-cv-24670-UU


        Date           Filing or                                Comments
                        Event
                                         o “[C]onsidered evidence submitted, in particular,
                                           by Mr. Singer [Carnival’s psychiatrist], and ruled
                                           that Claimant did not meet the PTSD criteria.”
                                           (Id.).
                                         o “Considered other evidence and rebuttal expert
                                           reports provided by Respondent, when assessing
                                           Claimant’s prejudice [damages].” (Id.).
                                       The Arbitrator addressed Carnival’s argument that he
                                        had purportedly relied on Claimant’s unsworn
                                        statement attached to the Revised Statement of Claim.
                                        He stated “this Tribunal did not consider this
                                        statement when drafting its final award, especially
                                        because it was not in line with the Rules’
                                        requirements, and made no reference to it in its final
                                        award.” (Id.).

               B. The R&R correctly found the Arbitrator’s rulings concerning Plaintiff’s
                  reply and Carnival’s requests for a medical examination and deposition are
                  not grounds for vacatur

         Carnival’s arguments for vacatur based on the Arbitrator’s procedural rulings reflect a

  grave misunderstanding of the nature of arbitration and a District Court’s narrow review of an

  arbitrator’s procedural rulings. Simply put, this was arbitration, not federal litigation. As the R&R

  succinctly noted, “parties that have chosen to remedy their disputes through arbitration rather than

  litigation should not expect the same procedures they would find in the judicial arena.” (D.E. 35

  at 6 (citing Dean v. Sullivan, 118 F.3d 1170, 1173 (7th Cir. 1997)). See also id. (“Arbitration

  proceedings are not constrained by formal rules of procedure or evidence.”) (quoting Hoteles

  Condado Beach v. Union DeTronquistas, 763 F.2d 34, 38 (1st Cir. 1985)). These well-settled rules

  are critical to this Court’s review of the R&R.

         Accordingly, Carnival’s arguments based on the U.S. federal litigation principle that “a

  reply brief is not the appropriate vehicle for presenting new arguments or legal theories to the

  court” (D.E. 40 at 18) is entirely off-point. The Arbitrator was not required to apply U.S. litigation

                                                    12
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 13 of 20
                                                                         CASE NO.: 18-cv-24670-UU


  rules; instead, as the R&R noted, he was only required to provide a “fundamentally fair”

  proceeding that comports with due process. (D.E. 35 at 5). The R&R correctly found that the

  Arbitrator’s decision to permit Plaintiff to file a reply met that standard.

         First, the R&R expressly agreed with the Arbitrator’s finding that the reply “did not add or

  alter any claim and, as a result, the arbitrator’s decision to permit the reply did not violate a rule

  of procedure.” (D.E. 35, at 10). Carnival has failed to show any error with this finding, which is

  amply supported by case law holding that arbitrators enjoy particularly broad discretion when

  interpreting an arbitral body’s own procedural rules. See, e.g., Inversiones y Procesadora Tropical

  INPROTSA, S.A. v. Del Monte Int’l GmbH, 921 F.3d 1291, 1304 (11th Cir. 2019) (“INPROTSA”)

  (“But the tribunal, ‘comparatively more expert about the meaning of its own rule, is comparatively

  better able to interpret and apply it.’”) (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S.

  79, 85 (2002)); Hoteles Condado Beach, 763 F.2d at 38 (“An arbitrator enjoys wide latitude in

  conducting an arbitration hearing.”).

         Second, even assuming that allowing Plaintiff to file a reply was improper, the R&R found

  that vacatur was not warranted because the ruling did not “disregard the minimal requirements of

  fairness, by depriving [Carnival] of the meaningful opportunity to be heard.” (D.E. 35, at 10). This

  latter ground (i.e., the lack of substantial prejudice) was based on the fact that the Arbitrator had

  “required Plaintiff to disclose additional medical information after his reply and permitted

  Defendant to file two sur-replies with additional medical expert evidence based upon that

  information.” (D.E. 35 at 10).

         Carnival’s argument concerning the Arbitrator’s decision declining to allow a medical

  examination is equally without merit. Carnival argues that the “report and recommendation

  accepted Plaintiff’s incorrect argument that Carnival had already ‘examined’ Plaintiff because its



                                                    13
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 14 of 20
                                                                         CASE NO.: 18-cv-24670-UU


  maintenance and cure duty required it to pay for Claimant’s medical treatment.” (D.E. 40, at 13).

  To be clear, the R&R did not make a finding that Carnival had already examined Plaintiff based

  on medical treatment after he left the service of the ship.2 Instead, it found:

                  The Arbitrator based his decision to deny Defendant’s request [for
                  a medical examination] on Rule 1 of the rules of arbitration, which
                  reads: “These rules are designed to secure the most expeditious,
                  private and inexpensive resolution and determination of every case,
                  [whether] in law or equity.” DE 14-1 at 2. The arbitrator therefore
                  weighed one rule, the rule requiring a rapid and inexpensive
                  determination, with another rule, the right to medically examine a
                  Plaintiff, and did so in the context of the case.

  (D.E. 35 at 10). Thus, the R&R concluded that the Arbitrator properly exercised his discretion in

  applying the NAM Rules (i.e., weighing one rule against another) and, therefore, “the arbitrator

  did not violate a rule or procedure of arbitration by denying Defendant’s request for a medical

  evaluation.” (D.E. 35 at 11).

            However, even if the Arbitrator had violated a procedural rule by declining to allow

  Carnival to conduct a medical examination, Carnival cannot overcome the R&R’s alternative

  finding that any such violation “did not cause Defendant substantial prejudice, given the additional

  discovery and sur-replies that the arbitrator permitted Defendant.” (D.E. 35 at 12). As the above

  timeline illustrates, the record amply supports that finding. Thus, the Arbitrator’s ruling denying

  Carnival’s belated request to conduct a medical examination of Plaintiff (requested 15 months

  after the arbitration was commenced) is not grounds for vacating the Award.



        2
          The R&R simply noted that Carnival had medically examined Plaintiff after his injury,
  including by Carnival’s own “medical staff onboard Defendant’s ship and specialists on the island
  of St. Thomas, while Plaintiff was still a crew member and complaining of his injuries.” (D.E.
  35 at 11). Carnival’s argument in the Objection is based on a footnote in the R&R, addressing
  subsequent medical treatment in Europe, where the Magistrate observed that “[a]rguably
  Defendant also effectively examined Plaintiff through an unspecified number of doctors in Europe
  while Defendant was still paying plaintiff for his maintenance and cure.” (Id. at 11 n.7). That was
  plainly not the basis for the R&R’s finding on the medical examination issue, though.
                                                    14
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 15 of 20
                                                                        CASE NO.: 18-cv-24670-UU


         As for the Arbitrator’s refusal to allow Carnival’s belated request to depose Plaintiff — a

  request that Carnival did not make until 19 months into the proceedings — Carnival argues that

  “Carnival was likewise entitled to take Plaintiff’s deposition.” (D.E. 40 at 15). Carnival’s argument

  on this point is that the Arbitrator misapplied the NAM Rules when he gave priority to NAM Rule

  1, which requires the “most expeditious, private and inexpensive resolution and determination,”

  over NAM Rule 16, which allows parties to conduct medical examinations. (See D.E. 40 at 15

  (arguing that NAM Rule 1 “does not mean that all the other rules and procedural safeguards go

  out the window for the sake of speed”)).

         As the R&R makes clear, however, the Arbitrator did not disregard all procedural rules,

  but instead exercised his considerable discretion by evaluating Carnival’s belated request for a

  deposition with the need for advancing the case expeditiously. The R&R noted that the Arbitrator

  took into account Carnival’s 19-month delay in seeking the deposition, plus the “large amount of

  medical and expert evidence that both parties had assembled” already, and “concluded that the

  Plaintiff’s testimony would not add anything to the arbitrator’s final decision.” (D.E. 35 at 11).

  This is precisely the sort of procedural ruling to which U.S. courts afford foreign arbitrators a

  particularly broad degree of discretion. INPROTSA, 921 F.3d at 1304. See also Hoteles Condado

  Beach, 763 F.2d at 39 (noting an arbitrator is not “bound to hear all of the evidence tendered by

  the parties,” but instead, “must give each of the parties to the dispute an adequate opportunity to

  present its evidence and arguments”).

         Moreover, as with the Arbitrator’s decision concerning a reply and medical examination,

  the R&R correctly noted that any potential procedural error in refusing to allow Carnival to take

  Plaintiff’s deposition did not create “substantial prejudice” to warrant vacating the award. As the

  Magistrate wrote: “And even if the arbitrator did err, this did not cause Defendant substantial



                                                   15
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 16 of 20
                                                                        CASE NO.: 18-cv-24670-UU


  prejudice, given the additional discovery and sur-replies that the arbitrator permitted Defendant.”

  (D.E. 35 at 12). Again, the above timeline and exhibits referenced therein confirm that the record

  fully supports that finding.

         Finally, Plaintiff addresses Carnival’s argument concerning Compagnie des Bauxites de

  Guinee v. Hammermills, Inc., 1992 WL 122712 (D.D.C. May 29, 1992). Carnival asserts that

  Plaintiff and the R&R “principally contended this case is like [Hammermills],” and then proceeds

  to discuss the facts of that case. (D.E. 40 at 18). This is a strawman argument, for neither Plaintiff

  nor the R&R ever contended that this case “is like Hammermills.” Instead, the R&R simply cited

  Hammermills for the proposition that an arbitrator’s procedural error will not warrant vacatur

  unless the error “worked substantial prejudice to the complaining party.” (D.E. 35 at 7) (quoting

  Hammermills, 1992 WL 122712, at *5). And, as the R&R recognized, both Plaintiff and Carnival

  cited to Hammermills for this “substantial prejudice” standard in their briefing. (See D.E. 14, at 10

  (Carnival’s Cross-Petition); D.E. 22, at 16 (Plaintiff’s Opp. to Cross-Petition)).

               C. The R&R correctly found the Arbitrator’s decision to rule without an in-
                  person hearing is not grounds for vacatur

         Carnival’s objection concerning the in-person hearing issue misses the mark completely.

  To recap, Carnival argued that “because the arbitrator ruled without holding a hearing and because

  Defendant never consented to this in writing, Defendant was denied due process and the arbitration

  proceeding was fundamentally unfair.” (D.E. 35 at 13). The R&R rejected that argument, not

  because the Magistrate made a finding that Carnival had consented to the Arbitrator deciding the

  case without a hearing, but because the Magistrate concluded that the proceedings were not

  “fundamentally unfair.” Specifically, the R&R found:

                 The arbitrator’s final award demonstrates the reasonable measures
                 the arbitrator took to avoid prejudice to Defendant. The arbitrator
                 explained that he had erred on the side of allowing Defendant extra


                                                   16
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 17 of 20
                                                                         CASE NO.: 18-cv-24670-UU


                 due process—he permitted two rounds of sur-replies and a
                 substantial amount of rebuttal expert testimony from Defendant…
                 This record simply does not support that Defendant was denied the
                 opportunity to be heard, or that the arbitrator ruled on an inadequate
                 record. The evidence in this case, on both sides, was substantial. The
                 arbitrator’s decision was thoroughly reasoned. He ruled in
                 Defendant’s favor in many respects. Defendant was permitted many
                 opportunities—which it took—to have its defenses fully heard and
                 considered by the arbitrator.

  (D.E. 35 at 14-15) (internal record citations omitted).

         Carnival’s only argument addressing the in-person hearing issue, however, wrongly

  presumes that (i) the Magistrate made a finding that Carnival had consented to the Arbitrator

  issuing a decision without a hearing, and (ii) that the R&R is based on such a finding. (See D.E.

  40 at 16 (“The report and recommendation improperly put the onus on Carnival to strenuously

  object to a lack of in-person hearing…Parties typically do not waive contractual rights through

  acquiescence.”)). Carnival then devotes a full page to discussing inapposite cases concerning

  whether a waiver must be express or implied. (D.E. 40 at 16-17). But the R&R never made a

  finding that Carnival had consented. To the contrary, the R&R expressly found “it does appear

  that Defendant never formally consented to the arbitrator ruling on the papers alone and, as a result,

  Defendant’s position that the arbitrator committed a procedural error is not without merit.” (D.E.

  35, at 13). Accordingly, Carnival’s objection on this issue fails because it attacks a finding that the

  Magistrate did not make and, therefore, was not the basis for the R&R.

         Although consent was plainly not a basis for the R&R, Plaintiff notes that the record does

  support a finding that Carnival consented to the Arbitrator issuing a decision without an in-person

  hearing. As the R&R pointed out, the Arbitrator advised the parties, in writing, on three separate

  occasions, that he intended to rule on the papers, without a hearing. (D.E. 35, at 13-14). In one of

  those communications, the Arbitrator “expressly invited the parties to inform him if they desired


                                                    17
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 18 of 20
                                                                       CASE NO.: 18-cv-24670-UU


  otherwise” — i.e., if either party demanded an in-person hearing — and, in response to that

  invitation, “Defendant was silent.” (D.E. 35, at 13-14). Based on these facts, the Magistrate

  observed, without making a finding, that “[a]rguably, Defendant consented in writing.” (D.E. 35

  at 14 n.9). Carnival cannot be heard to complain to this Court (especially under the highly

  deferential standard for reviewing a foreign arbitral award) that the lack of an in-person hearing

  was so prejudicial as to amount to a denial of due process when Carnival was repeatedly advised

  that no hearing would be held, but never objected.

         Finally, while the R&R observed, without elaboration, that the Arbitrator “ruled in

  Defendant’s favor in many respects,” Plaintiff highlights some of those rulings below, as they are

  further evidence that the Arbitrator carefully considered (and accepted) many of Carnival’s

  arguments and evidence. Those rulings include:

                In a preliminary order, the Arbitrator ruled in Carnival’s favor on: (1) validity of
                 the Seafarer Agreement; (2) applicability of Panamanian law; and (3) enforceability
                 of the forum selection clause specifying Monaco as the place of the arbitration.
                 (D.E. 22-6 at 19).
                The Arbitrator agreed with Carnival’s expert psychiatrist, Dr. Singer, finding that
                 Plaintiff did not suffer PTSD, and also declined to award any damages for traumatic
                 brain injury or neuropsychological injury. (D.E. 1-2, at 14-15).
                The Arbitrator accepted the opinion of Carnival’s damages expert, Dr. Marin, and
                 substantially reduced Plaintiff’s economic damages award. (D.E. 1-2, at 13-14).
                The Arbitrator awarded future lost wages only through age 51 (as opposed to age
                 67, as Plaintiff had requested) based on an affidavit submitted by Carnival, resulting
                 in a diminution of more than $442,000. (D.E. 1-2, at 12).
                The Arbitrator awarded Plaintiff $300,000 in “moral damages” for past and future
                 pain and suffering, a fraction of the $2.4 million Plaintiff had requested. (D.E. 1-2
                 at 14-15; D.E. 22-10, at 16).
                The Arbitrator awarded Plaintiff total damages of approximately $1.35 million,
                 which is slightly more than 36% of the $3.7 million Plaintiff had requested. (D.E.
                 1-2 at 18; D.E. 22-10, at 16).

         The Arbitrator did not, as Carnival argues, “accept[] his [Plaintiff’s] statement and the

  opinions of his paid medical experts without question” (D.E. 40 at 3), take “Plaintiff’s unsworn

                                                  18
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 19 of 20
                                                                       CASE NO.: 18-cv-24670-UU


  and unchallenged version of events as true” (id. at 8), or “prejudge[] the case materially and

  unfairly,” (id. at 14).

                                          CONCLUSION

          For the reasons stated above and in Plaintiff’s Response to Carnival’s Petition to Vacate

  (D.E. 22), Plaintiff respectfully requests that this Court overrule Carnival’s Objection (D.E. 40),

  adopt in full the Magistrate’s Report and Recommendation (D.E. 35), and enter final judgment

  confirming the Final Award.

                                               Respectfully submitted by:

                                               MEISTER LAW, LLC.
                                               tonyajmeister@aol.com
                                               maria@meisterlawfirm.com
                                               Courthouse Tower, Suite 750
                                               44 West Flagler Street
                                               Miami. Florida 33130
                                               Telephone: (305) 590-5570
                                               Facsimile: (305) 675-3787
                                                       -and-
                                               RUSSO APPELLATE FIRM, P.A.
                                               e-service@russoappeals.com
                                               7300 North Kendall Drive, Suite 600
                                               Miami, Florida 33156
                                               Telephone: (305) 666-4660
                                               Facsimile: (305) 666-4470

                                               Counsel for Plaintiff


                                               By: /s/ Paulo R. Lima
                                                     PAULO R. LIMA
                                                     Florida Bar No. 0064364
                                                     prl@russoappeals.com
                                                     ELIZABETH K. RUSSO
                                                     Florida Bar No. 260657
                                                     ekr@russoappeals.com




                                                  19
Case 1:18-cv-24670-UU Document 42 Entered on FLSD Docket 08/20/2019 Page 20 of 20
                                                                       CASE NO.: 18-cv-24670-UU


                                  CERTIFICATE OF SERVICE

         I hereby certify that, on this 20th day of August, 2019, I have filed a copy of the foregoing

  with the CM/ECF System, which will cause a copy to be served on Defendant’s counsel of record

  listed below.



                                                  /s/ Paulo R. Lima


  Cameron W. Eubanks
  ceubanks@maselaw.com
  Curtis J. Mase
  cmase@maselaw.com
  MASE MEBANE & BRIGGS, P.A.
  2601 S. Bayshore Drive, Suite 800
  Miami, Florida 33133
  Tel: (305) 377-3770
  Fax: (305) 377-0080
  Counsel for Defendant




                                                  20
